On February 1, 2002, this court imposed an interim remedial suspension against respondent, Elsebeth M. Baumgartner, pending final disposition of disciplinary proceedings. On February 19, 2002, relator, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing Elsebeth M. Baumgartner to appear and show cause why she should not be found in contempt for her failure to comply with this court’s February 1, 2002 order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on March 27, 2002, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Resnick, J., not participating.